DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/1/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.


Claim Status
Claims 1-20 were restricted. Claims 18-20 are newly cancelled. Claims 21-22 are newly added. Claims 1-8 are withdrawn. Claims 9-17 stand rejected. Claims 1-17, and 21-22 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 2/1/2021, with respect to 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections of claims 9-17 has been withdrawn. 

Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. Applicant argues on Pg8 that Hoffjann does not disclose drive pistons/chambers having an annular shape. .

Applicant’s arguments, see Arguments/Remarks, filed 2/1/2021, with respect to the rejection(s) of claim(s) 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”) in view of Hardin (US6106270) and further in view of Bibara et al. (US5104810; hereinafter “Bibara”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 9, 11-12, 14, and 17, Hoffjann discloses a system comprising:
A) a housing defining a drive chamber (See Hoffjann Fig. 1-2, par. [33]; compacting apparatus 2 that compact the waste material 1A/1B), a compaction chamber (See Hoffjann Fig. 1-2, par. [29]; container 4 serves to receive and accumulate the uncompacted or uncompressed waste materials 1A), and a fluid outlet from the compaction chamber (See Hoffjann Fig. 1-2, par. [35]; liquid flows to or collects in a drain coupling system 5);
B) a connector arm comprising a drive piston portion movably positioned within the drive chamber (See Hoffjann Fig. 1-2, par. [33]; compactor press arrangement 9 is attached to the drive pistons 2A) and a compaction piston portion movably positioned within the compaction chamber (See Hoffjann Fig. 1-2, par. [33]; flap doors 8 are connected to or form a part of the press arrangement 9, that is used to compact waste 1A); and
D) a gas-liquid separator coupled to the housing in fluidic communication with the compaction chamber via the fluid outlet (See Hoffjann Fig. 1-2, par. [29]; gasses have been pressed out or compacted)
E) the drive chamber is selectively fluidly coupleable to the near-vacuum of outer space via the diverter valve (See Hoffjann Fig. 1-2, par. [33]; the pressure pistons 2A may be actuated by means of a vacuum);
F) the compaction piston portion of the connector arm is configured to move within the compaction chamber to compact waste material contained within the compaction chamber in response to movement of the drive piston portion of the connector arm within the drive chamber (See Hoffjann Fig. 1-2, par. [33-35]; pressure pistons 2A applies a force through the press arrangement 9 and flap doors forming press platen 8 to downwardly press onto the waste material 1B);
G) the drive chamber is an annular chamber that circumscribes the compaction chamber (See Hoffjann Fig. 1-2, par. [33]; the compactors 2 are located on both sides of the container 4); 
H) the connector arm comprises an annular configuration (See Hoffjann claim 2, Fig. 1-2; pressure piston device 2A are operated with a piston and a cylinder), with the compaction piston portion having a central plate (See Hoffjann Fig. 1-2, par. [33]; one of the flap doors 8 are used to centrally compact the waste material 1A) and the drive piston portion having an annular ring configured to move within the annular chamber (See Hoffjann Fig. 1-2, claim 2; pressure piston are hydraulically, pneumatic, or vacuum operated in a piston and cylinder. To operate in a cylinder, there must be a gasket-like material to provide a seal within the cylinder. The seals ensure the fluid inside can be compressed to move the piston (i.e. hydraulic).);
I) in response to compacting the waste material contained within the compaction chamber, the compaction chamber is configured to expel a waste fluid via the fluid outlet to the gas-liquid separator (See Hoffjann Fig. 1-2, par. [29, 35]; while the waste material 1B are being pressed by press arrangement 9, liquids are pressed out of the waste, and flow into the drain 5 which can be further expelled via vacuum disposal system 6A or gray water drain line 6B. Additionally, gases have been mostly pressed out or compacted).
Hoffjann does not disclose C) a diverter valve coupled to the housing in fluidic communication with the drive chamber and J) the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, Hardin discloses a waste compressor to compress soap (See Hardin abstract). Hardin further indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hoffjann’s system that compacts waste material, along with Hardin’s diverter valve that redirects a flow of fluid into a chamber prior to waste compaction, since Hardin indicates that prior to initiation of a compression cycle, the piston and rod must first retract, and be filled with a fluid by utilizing a diverter valve to redirect a fluid into the chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste).
The combination still does not disclose H) the gas-liquid separator is configured to separate the waste fluid into waste liquid and waste gas.
However, the combination indicates providing a gray water drain line that can be removed and stored in a gray water holding tank (See Hoffjann par. [35-37]).
Bibara discloses a purge trap technique that is usable in a zero gravity compatible purge to remove volatile organic compounds (VOC), in order to monitor the amount of contaminants in water, especially potable water, in order for it to be safely consumed (See Bibara C1L33-43). Bibara further indicates using a vessel for bubbling an inert gas through the vessel, thus appropriately separating out the gas and liquid phases, where the gas may be removed in a separate line compared to the liquid (See Bibara Fig. 1, C2L30-51). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that generates a gray water drain line (See Hoffjann par. [35-37]), with Bibara’s utilization of a gas-liquid separator to separate out waste fluid into waste liquid and waste gas, in order to separate out the contaminants that are contained within the waste fluid (See Bibara Fig. 1, C2L30-51), since Bibara suggests that waste fluid (i.e. that will be process to be safely consumed) contains contaminants and needs to have a method of appropriately separating out the gas ad liquid phases (See Bibara C1L33-43). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The system of claim 9, wherein the diverter valve is selectively operable to control a drive pressure in the drive chamber, wherein the system further comprises a first conduit extending between the diverter valve and a first portion of the drive chamber (See Hardin C3L37-40, C3L4554, C3L64-67-C4L1-13; diverter valve 66 is utilized to allow fluid to enter and compress the piston to compact the waste), and a second conduit extending between the diverter valve an a second portion of the drive chamber (See Hardin Fig. 1 C3L45-51, C4L4-28; conduit 64 connecting pipe 68 to the fluid cylinder 50, and a second line 70 that leads to shower head, which flows through pipe 68, and affects the compressor 10. Since the compressor 10 is connected to shower connections, it may be utilized for easy removal of water discharged from container 12 (i.e. access to the interior of container 12)), wherein the first portion of the drive chamber is at least partially defined by a first side of the drive piston portion, and the second portion of the drive chamber is at least partially defined by a second side of the drive piston portion opposite the first side (See Hoffjann Fig. 1-2; the left side of the drive chamber is connected to the left piston 2 and left press arrangement 9; while the right side is opposite but similar in arrangement of the left side).
Claim 12: The system of claim 9, further comprising a waste gas conduit configured to direct the waste gas from the gas-liquid separator (See Bibara Fig. 1; gas bubbles and exits through the upper line, where VOC travel through). 
Claim 14: The system of claim 12, wherein the waste gas conduit is configured to direct the waste gas a waste gas holding tank (See Bibara C2L54-55, C4L22-30; the VOC gas is collected for analyzing. Absorbed VOC are collected and separated from the organic compounds 50).
Claim 17: The system of claim 9, further comprising a heater coupled to the housing and configured to heat the waste material contained with the compaction chamber (See Bibara C2L35, Fig. 1; heating means 60 that heats up the waste gas. The heating further helps separate out the absorbed VOC).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), as applied to claim 9 above, and further in view of Kam et al. (US4,086,378; hereinafter “Kam”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 10-11, the combination of Hoffjann, Hardin, and Bibara discloses the system of claim 9 (See combination supra). The combination does not disclose wherein the connector arm is a unitary material such that the drive piston portion and the compaction piston portion are integrally formed of a single material.
Kam relates to the prior art by being in the field of high strength and efficiency, light weight shell or cylindrical structures with frames, and further indicates that when creating structural components, fabricating form one piece of metal allows the advantage of structural components to be manufactured at a low cost (See Kam C1L5-8, C1L28-32, C2L20-23).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system to integrally form the drive piston portion and the compaction piston portion are integrally formed, in order to provide a cheaper manufacturing process by using one piece of metal (See Kam C1L5-8, C1L28-32, C2L20-23). Furthermore, the courts have held that that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (See MPEP 2144.04).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), as applied to claim 12 above, and further in view of Thornton Jr. et al. (US5005457; hereinafter “Thornton”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 13 and 16, the combination of Hoffjann, Hardin, and Bibara discloses the system of claim 12 (See claim 12 supra). 
The combination does not disclose wherein the waste gas conduit is configured to direct the waste gas to outer space.
Thornton discloses a waste collection and disposal device that may be utilized in weightless conditions of space flight (See Thornton abstract, C1L16-18). Thornton indicates that waste during space weightless (i.e. zero gravity) travel may contain gases and disagreeable odors from the waste collection (See Thornton Fig. 4, C6L41-50; vacuum tap 76 is an air bleed line connected to the outside of the spacecraft to remove gases and disagreeable odors from waste collection system 10 while blower motor 34 is not in operation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system the deals with waste compaction of trash (solid, liquid, and gas), with Thornton’s utilization of an air bleed, connected with the outside of the spacecraft, in order to  remove the odors from the system since the waste collection system may contain gases and disagreeable odors (See Thornton Fig. 4, C6L41-50; vacuum tap 76 is an air bleed line connected to the outside of the spacecraft to remove gases and disagreeable odors from waste collection system 10 while blower motor 34 is not in operation),
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 12, further comprising a waste gas valve configured to selectively direct the waste gas to at least one of outer space and a waste gas holding tank (See Thornton Fig. 4, C4L35-40; motor 34 directs air from the filter 32 into the chamber, or alternatively bleed line 76 vents it to outer space).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), as applied to claim 14 above, and further in view of Turner (US2016/0153351) and NASA (NPL - The Space Station Integrated Refuse Management System).
Applicant’s claims are directed toward an apparatus.
Regarding claim 15, the combination of Hoffjann, Hardin, and Bibara discloses the system of claim 14 (See combination supra)
Turner relates to the prior art by utilizing a diverter valve that is utilized in a chamber to cooperate with the piston which has a control aperture, where the control aperture opens and controls by an actuatable valve to allow the piston to open or close (See Turner abstract, Pr. 43).
NASA discloses waste resulting from crew activity includes wipes, soap, laundry, clothing, shaving debris, dental wastes, and medical supplies. The various wastes produced by experiments are categorized as waste gases (See NASA Pg8Pr5, Pg15 Chapter 33). NASA further indicates utilizing the discharge side of a compressed gas system, and compressing the gas to increase its pressure to supply motive power. The waste gas is pressurized and then released into a piston/cylinder. The compressed gas produces no pollution and has low power requirement, therefore waste gases produced can be used as propellant (See NASA Pg161 section 33.3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that produces a waste gas (See combination supra), with Turner’s use of a diverter valve that controls the piston’s opening and closing of an aperture along with NASA’s utilization of waste gases to pressurize/power the pistons of the waste compactor, since the utilization of waste gases produces no pollution and has low power requirement, therefore waste gases produced can be used as propellant (See NASA Pg161 section 33.3). Additionally, recycling/reusing the system allows the removal of waste from the space station environment (See NASA Pg xi Pr 2).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffjann et al. (US2002/0185016; hereinafter “Hoffjann”), Hardin (US6106270), and Bibara et al. (US5104810; hereinafter “Bibara”), as applied to claim 9 above, and further in view of Reed et al. (US2011/0259210; hereinafter “Reed”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 21-22; the combination of Hoffjann, Hardin, and Bibara discloses the system of claim 9 (See combination supra)
The combination does, however, indicate utilizing a trash compaction apparatus, with a drain and coupling system located at the bottom of the disposal system, and further attached to a gray water drain line and wastewater holding tank (See Hoffjann Fig. 1, Pr. 35-37; waste water holding tank 12 and gray water holding tank 11 are attached to the drain and coupling system 5 that is located at the bottom of the container 4).
Reed relates to the prior art by disclosing a waste compactor that collects and separates mixed solids and liquid waste (See Reed abstract, Pr. 2-3), and further discloses the trash compactor having a flat plate platen in its downward movement. Reed indicates that traditional waste compacting compartments that contain a liquid drain at the bottom leaks residual liquid. The standard setup is containing the liquid with the solids in the box or bin, however, in the event that the box or bin is penetrated or compromised, the waste liquid can escape and leak onto the floor – which is particularly undesirable in tight confines (See Reed Pr. 5-6). Reed’s system utilizes the downward movement of the flat plate is pressed with force against the waste, compressing it into a smaller volume and allowing more waste to be collected and stored in the same receptacle, saving valuable space (See Reed Pr. 15; the platen 12 is movable and is connected to an arm that can move the platen 12 up and down.). The platen further contains a liquid removal system associated with the upper surface of the platen for removing liquid collected near the platen edges or on or near the upper surface of the platen during the compacting process (See Reed Pr. 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s system that contains a standard setup of a liquid drain at the bottom of the container with wastewater holding tank and gray water holding tank, to incorporate Reed’s waste compaction system that incorporates a liquid removal system associated with the upper surface, in order to remove liquid collected near the platen edges or on or near the upper surface of the platen during the compacting process (See Reed Pr. 8), since Reed indicates that utilizing a drain at the bottom leaks residual liquid when removal of the compacted waste, and that leakage of the waste liquid is particularly undesirable in tight confines (See Reed Pr. 5-6).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 22: The system of claim 21, wherein the connector arm comprises a section that is directly coupled to and abuts an annular seal that is configured to engage radially inward side walls of the housing facing the compaction chamber (See Hoffjann Fig. 1-2; the compactor press arrangement 9 that further slopes inwards into the center of the container, has a contains a vertical part of the arm that is located near the container wall 4. See Reed Pr. 17-18, Fig. 3; platen 12 is surrounded around all the sides, and is able to compact the waste below the platen. The platen further engage the inner walls 30 of the container, and further contains deflectors 28 that are near the side wall.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779